NO. 07-00-0293-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



MAY 9, 2001



______________________________





JOSEMARIA SERVANTEZ OROZCO, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE COUNTY COURT OF PARMER COUNTY;



NO. 8316; HONORABLE BONNIE J. CLAYTON, JUDGE



_______________________________



Before BOYD, C.J., and REAVIS and JOHNSON, JJ.

Appellant Josemaria Servantez Orozco appeals from his conviction and sentence in Cause No. 8316 in the County Court of Parmer County (the trial court), for Driving While Intoxicated.  

On October 12, 2000, this court abated the appeal and remanded the cause to the trial court for hearing and determination of whether appellant desired to prosecute his appeal.  On April 5, 2001, the trial court held a hearing to determine whether appellant desired to prosecute his appeal.  The appellate clerk has received and filed a Supplemental Clerk’s Record and a Reporter’s Record in regard to the hearing of April 5th
. The trial court has made and forwarded to the appellate clerk its findings and recommendations pursuant to prior direction from this court.  Those findings include a finding that appellant does not desire to prosecute this appeal.

Accordingly, we determine that appellant does not desire to prosecute his appeal, has abandoned the appeal and has constructively withdrawn his Notice of Appeal.  
See
 
Tex. R. App. P
. 2 and 42.2.  We dismiss the appeal.  
See
 
Tex. R. App. P
. 43.2(f).     



Phil Johnson

    Justice





Do not publish.